Exhibit 10.b
 
AMENDMENT
TO THE
 
FIRST BANCORP EMPLOYEES’ PENSION PLAN


 
WHEREAS, First Bancorp (hereinafter referred to as “the Bank”) previously
established the First Bancorp Employees’ Pension Plan (hereinafter referred to
as “the Plan”); and
 
WHEREAS, the Bank is empowered to amend the Plan from time to time;
 
NOW, THEREFORE, pursuant to the authority granted the undersigned corporate
officer of First Bancorp by its Board of Directors, the First Bancorp Employees’
Pension Plan (“the Plan”) is amended as follows:
 
Effective June 11, 2009, Section 2.1 Requirements For Participation is hereby
amended by adding the following new subparagraphs (d) and (e) thereto, as
follows:
 
 
“(d)
Employees hired by the Employer on and after June 11, 2009;

 
 
  (e)
Employees of the Employer who became employed as a result of the acquisition of
Cooperative Bank on June 19, 2009.”

 


 
IN WITNESS WHEREOF, this Amendment to the First Bancorp Employees’ Pension Plan
is adopted this 30th day of June 2009, to be effective as stated above.
 


 

 
FIRST BANCORP
             
By: /s/ Jerry L. Ocheltree
     
Its: President & CEO



 
ATTEST:
 
By: Anna G. Hollers
 
Its: Secretary, EVP, COO
 


 
(CORPORATE SEAL)
 